Citation Nr: 0410800	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for peptic ulcer disease.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran had recognized guerilla service in July 1943 and 
active duty service from January 1944 to June 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  
In March 2001 the Board remanded the case for further development.  
The requested development has been completed and the case has been 
returned to the Board for further appellate action.  

In May 2003 the Board requested opinions from an independent 
medical expert (IME) in the field of rheumatology as to whether 
the veteran currently has rheumatoid or osteoarthritis, and 
whether such arthritis is etiologically related to his military 
service.  The requested IME opinion has been received.  In a 
January 2004 letter, the Board notified the veteran of the receipt 
of the opinion and provided him with a copy.  The veteran was 
notified that he had an additional 60 days to submit any 
additional evidence or argument in support of his claims.  The 
veteran responded in March 2004, indicating that he had no more 
evidence to present.  38 C.F.R. § 20.903 (2003).


FINDINGS OF FACT

1.  There is no evidence of osteoarthritis in service or within 
one year of the veteran's discharge from service; nor is there any 
evidence linking the current osteoarthritis to service or any 
incident therein.

2.  There is no evidence of peptic ulcer disease in service or 
within one year of the veteran's discharge from service; nor is 
there any evidence linking the current peptic ulcer disease to 
service or any incident therein.



CONCLUSIONS OF LAW

1.  Osteoarthritis was not incurred in or aggravated by military 
service or any incident therein, nor may osteoarthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.326 (2003).

2.  Peptic ulcer disease was not incurred in or aggravated by 
military service or any incident therein, nor may diabetes 
mellitus be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has rheumatoid arthritis 
and peptic ulcer disease as a result of his service.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to notify 
the veteran and his representative of the information and medical 
evidence necessary to substantiate his claims.  An April 2001 
letter to the veteran advised him of the types of evidence that he 
needed to send to VA in order to substantiate a claim for service 
connection, as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit directly to VA, medical 
evidence of a current disability, evidence of a disease or injury 
in service, and medical evidence of a link between a disease or 
injury in service and any current disability.  Furthermore, in 
that same letter, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that could 
help to support a claim for service connection.  Moreover, the 
veteran was provided copies of the appealed September 1999 rating 
decision, a December 1999 statement of the case, and a November 
2002 supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By way 
of these documents, the veteran was also specifically informed of 
the cumulative evidence already having been previously provided to 
VA, or obtained by VA on his behalf.  Thus, the Board finds that 
the veteran has been provided the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant information and 
records adequately identified by the veteran.  Specifically, VA 
has associated with the claims file the veteran's service medical 
records, as well as private medical records and certifications and 
VA compensation examination reports.  In addition, the RO 
repeatedly sought further information from the veteran regarding 
his treating physicians.  The Board, in May 2003, sought a medical 
expert opinion.  The veteran has indicated, in his response 
received in March 2004, that he has no further evidence or 
argument to present.  In sum, the facts relevant to this appeal 
have been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.

Under these circumstances, the Board finds that adjudication of 
the claims under consideration at this juncture, without directing 
or accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

The veteran's service medical records show no relevant complaints, 
findings, treatment or diagnoses with regard to arthritis or 
peptic ulcer disease.  A July 1943 medical examination report 
indicates that examination of his abdominal viscera was normal and 
there were no musculoskeletal defects noted.  A June 1946 physical 
examination report also shows that examination of the abdominal 
viscera was normal and there were no musculoskeletal defects.  

An October 1998 certification from Pablo M. Reyes, M.D., indicates 
that the retired physician treated the veteran for rheumatoid 
arthritis sometime between 1949 and 1953. The physician also noted 
that the veteran complained of frequent abdominal pains, suspected 
to be a peptic ulcer.  In a May 1999 certification, Dr. Reyes 
stated that the clinical records of the veteran's treatment were 
unavailable.  He described the veteran as having pain when he 
delayed eating or when he ingested liquor.

An October 1998 treatment record from Romulo U. Meneses shows a 
diagnosis of moderate anemia.  There was no commentary regarding 
the etiology of the anemia.

November 1999 treatment records from Albert B. De Leon, M.D., show 
the veteran experienced pain in his joints and nape approximately 
one week prior to the appointment.  The assessment was gouty 
arthritis, rule out osteoarthritis of the knees and cervical 
spine.  A subsequent November 1999 treatment record shows an 
assessment of osteoarthritis.

In a March 2000 certification, Joseph Richard P. Guzman, M.D., 
certifies that the veteran had been treated in the Holy Infant 
Clinic for upper gastrointestinal bleeding secondary to a duodenal 
ulcer and secondary anemia.  An April 2001 certification, signed 
by Ronald P. Guzman, M.D., certifies that the veteran was admitted 
and treated at the Holy Infant Clinic from November 16- 22, 1999, 
for upper gastrointestinal bleeding secondary to non-steroidal 
anti-inflammatory drugs (NSAID), rule out cancer.  

In July 2002, Sylvan R. D. Lorenzo, M.D., did range of motion 
testing of the veteran's cervical spine and bilateral knees.  The 
examiner noted "exacerbation on the shoulder and knee joints."

Wilzon S. Manuela, M.D., examined the veteran in July 2002 for 
complaints of recurrent epigastric pain aggravated by food intake.  
The examiner opined that the veteran had peptic acid disease and 
suggested he undergo an EGD.

A July 2002 VA orthopedic examination report shows the veteran 
complained of joint pain without swelling or redness.  The 
diagnosis was degenerative osteoarthritis with signs of acute 
exacerbation of the shoulder and knee joints.  

The veteran also underwent a VA examination of his digestive 
system in July 2002.  At that time he complained of occasional 
vomiting accompanied by burning epigastric pain.  He reported one 
episode of hematemesis in the previous year and a positive history 
of melena.  He had gained 6 pounds since November 1999.  The 
diagnosis was acid peptic disease.  

In an opinion rendered in October 2002, the VA examiner noted that 
osteoarthritis was a degenerative process and that the generation 
of the cartilage is an inherent part of the aging process.  He 
opined that there was "no possibility he [the veteran] could not 
have gotten the osteoarthritis during his military service when he 
as very much younger."

In an October 2002 addendum, the examiner noted that the veteran 
had previously been treated with NSAID for complaints associated 
with osteoarthritis and that this drug therapy could explain his 
peptic acid disease.  He noted that there were no medical records 
indicating a preexisting condition.  The examiner opined that the 
veteran's peptic acid disease was not in any way related to the 
veteran's military service.  

Pursuant to the Board's request for a medical expert opinion, in 
January 2004, a physician reviewed the veteran's claims file and 
found that there was no objective evidence to support the 
diagnosis of rheumatoid arthritis.  Furthermore, the first 
indication of rheumatoid arthritis was not until 1949, several 
years after the veteran's discharge from service.  Based on the 
medical evidence of record the physician found no objective 
evidence linking the veteran osteoarthritis to his service.  The 
physician found no evidence of service-related musculoskeletal 
injuries and noted that a pre-discharge examination report 
specifically noted the absence of musculoskeletal defects.  The 
physician noted that there was no documentation of osteoarthritis 
prior to 2002.  

Analysis

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
Id.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or during an 
applicable presumptive period, if continuity of symptomatology is 
demonstrated thereafter, or if competent evidence relates the 
present disorder to that symptomatology.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if manifested 
to a degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including arthritis and 
peptic ulcer).

In analyzing the veteran's claims for service connection for 
osteoarthritis and peptic ulcer disease in light of the evidence 
summarized above, the Board observes that there is no clinical 
evidence demonstrating either disease had its onset within one 
year of service.  The evidence of record shows that the first 
clinical documentation of both disabilities was in 1998, over 50 
years after his discharge from service, and is too remote in time 
from service to support a claim that either is service connected.  
Assuming without conceding, that Dr. Reyes recollections are 
accurate that he treated the veteran for rheumatoid arthritis as 
early as 1949, it remains several years after the veteran's 
discharge.  Moreover, there is no competent medical evidence 
etiologically linking these diseases to his service, or any 
incident therein.  While the veteran contends that his currently 
diagnosed osteoarthritis and peptic acid disease are the result of 
his service, he is a lay person and his opinion is not competent 
to provide the nexus between his current disability and service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, the Board 
finds more probative, the October 2002 VA examiner's opinion that 
the veteran's peptic complaints were unrelated to service and more 
likely etiologically linked to his NSAID therapy, and the January 
2004 IME opinion that the veteran's diagnosed osteoarthritis was 
unrelated to service as these opinions were based on a thorough 
review of the veteran's claims file and medical records.  
Therefore, the Board concludes that the veteran's current 
osteoarthritis and peptic acid disease were not incurred in or 
aggravated during active service or any incident therein.

In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for osteoarthritis is denied.

Service connection for peptic acid disease is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



